United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
IMMIGRATION & CUSTOMS
ENFORCEMENT, Sells, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-80
Issued: May 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 24, 2011 appellant timely appealed the September 28, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which granted a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has greater than 24 percent impairment of the right upper
extremity and greater than 15 percent impairment of the right lower extremity.

1
2

5 U.S.C. §§ 8101-8193.

The record forwarded to the Board includes medical evidence and other documents that were either received or
created after OWCP issued its September 28, 2011 schedule award. Because this evidence was not part of the
record when OWCP issued its September 28, 2011 decision, the Board is precluded from considering it for the first
time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
Appellant, a 37-year-old former customs patrol officer, was involved in an employmentrelated motor vehicle accident on June 22, 2006. OWCP accepted his claim for closed fracture
of mandible, closed fracture of right scapula, closed fractures of neck and shaft of right femur,
closed fracture of acetabulum, asceptic necrosis of head and neck of right femur, and joint pain,
right pelvic region and thigh. Appellant underwent multiple surgical procedures to repair his
jaw, right hip, right femur and right shoulder. Because of his various injuries, he was unable to
resume his duties as a customs patrol officer.3 OWCP paid appropriate wage-loss compensation.
On March 28, 2011 appellant filed a claim for a schedule award (Form CA-7).
In a report dated June 17, 2011, Dr. Susan B. Fleming, M.D., found, inter alia, 36 percent
impairment of the right upper extremity (RUE) under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment. Her RUE impairment rating
was based on loss of motion in the shoulder (25 percent) and peripheral nerve injury (15 percent)
involving the suprascapular nerve.4 With respect to appellant’s right lower extremity (RLE),
Dr. Fleming found 16 percent impairment based on his right hip avascular necrosis.
Dr. Mark E. Frankel, a Board-certified orthopedic surgeon and OWCP referral physician,
examined appellant on August 15, 2011, and found 24 percent RUE impairment based on a class
2 acromioclavicular (AC) joint injury under Table 15-5, A.M.A., Guides 403 (6th ed. 2008).
Dr. Frankel also found 15 percent RLE impairment based on a class 2 hip dislocation with
relocation and avascular necrosis. He referenced Table 16-4, A.M.A., Guides 513 (6th ed. 2008).
The district medical adviser (DMA), Dr. Leonard A. Simpson, reviewed the record on
September 10, 2011, and concurred with Dr. Frankel’s August 15, 2011 impairment rating of 24
percent RUE and 15 percent RLE. His report did not reference Dr. Fleming’s June 17, 2011
findings.
By decision dated September 28, 2011, OWCP granted a schedule award for 24 percent
RUE impairment and 15 percent RLE impairment.5 The award was based on the medical
findings of Dr. Frankel and the DMA.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.6 FECA,
3

Appellant retired effective September 5, 2007.

4

Regarding appellant’s right shoulder impairment, Dr. Fleming explained that the A.M.A., Guides permitted an
alternative rating for loss of shoulder motion instead of utilizing the diagnosis-based rating for shoulder fracture
under Table 15-5, A.M.A., Guides 405 (6th ed. 2008).
5

The award covered a period of 118.08 weeks from September 25, 2011 to December 29, 2013.

6

For a total, or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1). A total loss of use of a leg (100 percent) warrants 288 weeks’ compensation. 5 U.S.C. § 8107(c)(2).

2

however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.7 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).8
ANALYSIS
The Board finds that the case is not in posture for decision due to an unresolved conflict
in medical opinion.
Appellant’s physician, Dr. Fleming, provided a June 17, 2011 impairment rating under
the A.M.A., Guides (6th ed. 2008). Her 36 percent RUE impairment rating was based on loss of
shoulder motion and peripheral nerve injury.9 Dr. Fleming also found 16 percent RLE
impairment. OWCP’s referral physician, Dr. Frankel, and the DMA found 24 percent RUE
impairment and 15 percent RLE impairment. Neither Dr. Frankel nor the DMA specifically
commented on Dr. Fleming’s June 17, 2011 impairment rating. Similarly, the September 28,
2011 decision made no mention of Dr. Fleming’s impairment rating.
FECA provides that, if there is disagreement between the physician making the
examination for OWCP and the employee’s physician, OWCP shall appoint a third physician
who shall make an examination.10 Because of an unresolved conflict in medical opinion between
appellant’s physician, Dr. Fleming and Dr. Frankel and the DMA on behalf of OWCP, the case
shall be remanded to OWCP for referral to an impartial medical examiner. After such further
development of the case record as OWCP deems necessary, a de novo decision shall be issued
regarding appellant’s claim for a schedule award.
CONCLUSION
The case is not in posture for decision.

7

20 C.F.R. § 10.404.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id. Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(January 2010).
9

Although the diagnosis-based approach is the preferred method of evaluating permanent impairment under the
sixth edition of the A.M.A., Guides, the Shoulder Regional Grid, Table 15-5, A.M.A., Guides 401-05 (6th ed. 2008),
provides that, if loss of motion is present, the impairment may alternatively be assessed using section 15-7, Range of
Motion (ROM) Impairment. See section 15-7, A.M.A., Guides 459, 461.
10

5 U.S.C. § 8123(a); 20 C.F.R. § 10.321(b); Shirley L. Steib, 46 ECAB 309, 317 (1994). For a conflict to arise
the opposing physicians’ viewpoints must be of “virtually equal weight and rationale.” Darlene R. Kennedy,
57 ECAB 414, 416 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this decision.
Issued: May 10, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

